Title: To Benjamin Franklin from the Marquis de Lafayette, 20 March 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
on Board the hermione 20h March 1780
We are Again Going to Sail, But no News about our cloathing— What is Become of it, I Cannot Guess, and am extremely sorry that they are not Arriv’d— I hope the Whole will be soon Sent to America, and this intelligence will I dare Say Be very Agreable to the Army.
In Wishing You A Good health, and the accomplishment of any thing You May desire, in Wishing for Myself the Continuation of Your Much esteem’d frienship, I have the honor to be with the Most perfect Respect and tendrness Your affectionate
Lafayette
I Beg You Will present My Compliments to Yr Grand Son and mr de Chaumont.
 
Notation: Marqs. La Fayette 20 mar 80
